Citation Nr: 9914484	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-27 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, loss of 
appetite with weight loss, night sweats, uterine fibroids 
(claimed as a menstrual disorder) and a blood disorder due to 
an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral varicose veins.

3.  Entitlement to an increased (compensable) evaluation for 
bunions of the left foot, currently evaluated as 
noncompensably disabling.

4.  Entitlement to an increased evaluation for bunions of the 
right foot, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel

INTRODUCTION

The veteran had active service from January 1987 to December 
1988 and from August 1991 to February 1992.

In relevant part, in March 1989, the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for bilateral bunions, postoperative status bunionectomy of 
the right foot and assigned a noncompensable evaluation.  

In January 1990, the veteran indicated that she wanted to 
pursue claims of entitlement to service connection for a left 
shoulder injury and service connection for a bunionectomy.  
In June 1990, the RO denied entitlement to service for a left 
shoulder injury and entitlement to an increased evaluation 
for bilateral bunions.  By a March 1991 letter, the veteran 
stated she wanted to "reopen" her claim for service 
connected disability and added that she aggravated a muscle 
of the left shoulder during basic training.  In response, in 
April 1991, the VA told the veteran to submit additional 
evidence to substantiate her claim for an increased rating.  
The VA also told the veteran that the claim of service 
connection for a muscle injury of the left shoulder was 
previously denied in June 1990 and to reopen the claim, 
evidence not previously considered must be submitted.  In 
March 1992, the veteran again indicated that she wanted to 
pursue a claim of entitlement to an increased rating for her 
service-connected bilateral bunions as her discomfort had 
increased in severity.  In April 1992, the VA told the 
veteran that service connection for a left shoulder injury 
had been previously denied and to reopen her claim, new and 
material evidence must be submitted.  

The record then shows that in July 1992, the veteran 
indicated that she wanted to pursue a claim of entitlement to 
service connection for varicose veins and, in December 1992, 
she again indicated that she wanted an increased evaluation 
for the bunion disability of the left foot and varicose 
veins.  In March 1993, the RO denied entitlement to service 
connection for varicose veins and entitlement to an increased 
evaluation for bilateral bunions.

In July 1994, the veteran sought entitlement to service 
connection for fatigue, weight loss, and varicose veins.  In 
June 1995, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for varicose veins, that the claims of entitlement 
to service connection for fatigue, nightsweats, loss of 
appetite and weight loss were not well grounded, and that 
entitlement to an increased rating for bilateral bunions was 
not warranted.  In September 1995, the veteran disagreed with 
the determination.  In January 1996, she amended her claim to 
include the claim of entitlement to service connection for a 
blood condition due to an undiagnosed illness.

In May 1996, the RO issued to the veteran a statement of the 
case addressing the matter of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for varicose veins.  In 
June 1996, the RO denied the claim of entitlement to service 
connection for a blood condition due to an undiagnosed 
illness.  On substantive appeal in July 1996 and by a 
September 1996 letter, the veteran expressed disagreement 
with the denials of entitlement to service connection for 
undiagnosed illnesses, varicose veins, and increased 
evaluations.  Nevertheless, in October 1996, the RO confirmed 
and continued the denials.  

The record then shows on a November 1996, VA Form 646, the 
veteran's representative, at that time, indicated that the 
issues on appeal were whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for varicose veins; entitlement to service 
connection for a fatigue, nightsweats, loss of appetite with 
weight loss, and a blood condition due to an undiagnosed 
illness; and whether new and material evidence had been 
submitted to reopen the claim for bilateral bunions with 
postoperative right bunionectomy.  The veteran's claims 
folder thereafter was transferred from Nashville, Tennessee 
to Waco, Texas.

By a letter dated in September 1997, the veteran indicated 
that she wanted to appeal the October 1997 determinations and 
that she wanted to pursue a claim of entitlement to service 
connection for uterine fibroids (a menstrual disorder).  In 
March 1998, the RO issued to the veteran a supplemental 
statement of the case addressing the issue of whether new and 
material evidence to reopen the claim for varicose veins had 
been received.  The RO also denied entitlement to service 
connection for night sweats, iron deficiency anemia, uterine 
fibroids, and determined the new and material evidence to 
reopen the claim for varicose veins had not been submitted.  
The noncompensable evaluation for bunions of the right foot, 
post operative bunionectomy was increased to 10 percent, 
effective from February 24, 1992 but the noncompensable 
evaluation for bunions of the left foot was confirmed and 
continued.  In September 1998, the veteran again expressed 
disagreement with the denial of service connection for 
varicose veins and asserted that increased evaluations for 
her bilateral bunion disabilities were warranted.  She also 
added a claim of entitlement to service connection for flat 
feet.  In December 1998, the RO issued to the veteran a 
statement of the case addressing the issues of entitlement to 
service connection for fatigue, night sweats, loss of 
appetite with weight loss, and uterine fibroids due to an 
undiagnosed illness.  In March 1999, service connection for 
pes planus, claimed as edema and tenderness, was denied.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for varicose veins has been properly developed for 
appellate review.  

Regarding the issues of entitlement to service connection for 
fatigue, night sweats, loss of appetite with weight loss, a 
blood condition, and uterine fibroids due to an undiagnosed 
illness, and entitlement to an increased evaluation in excess 
of 10 percent for bunions of the right foot and a compensable 
evaluation for bunions of the left foot, the Board of 
Veterans' Appeals (Board) finds that the issues have been 
properly developed for appellate review and are currently on 
appeal.  Although a statement of the case addressing the 
foregoing claims was issued in March 1998 and the veteran did 
not respond thereafter, the record clearly shows that 
extending from January 1996 to September 1997, the veteran 
continuously and constantly expressed disagreement with the 
denials associated with her claims.  Nevertheless, an 
applicable statement of the case was not issued until March 
1998.  In this regard, review of the record substantiates 
that the veteran has submitted numerous letters in compliance 
with 38 C.F.R. §§ 20.200-20.202, 20.302 (1998).  As such, the 
aforementioned claims have been properly developed for 
appellate review and currently, are on appeal.  See 
generally, Archbold v. Brown, 9 Vet. App. 124 (1996).  
However, the issues of entitlement to service connection for 
a left shoulder injury and pes planus have not been developed 
for appellate review. 


REMAND

On substantive appeal in July 1996, the veteran indicated 
that she wanted a hearing before a member of the travel 
board.  In a May 1999 letter, the Board sought written 
clarification of whether the veteran wished to have a travel 
board hearing or if she wished to withdraw the request for a 
hearing.  In response, the veteran indicated that she desired 
a hearing before a member of the Board at the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and the 
veteran's representative of the date, 
time, and location of the hearing.  The 
RO should document all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









